Citation Nr: 1037670	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  93-15 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
baker's cyst of the left popliteal fossa.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to April 
1987.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which denied an evaluation in excess of 10 
percent for the Veteran's service-connected baker's cyst of the 
left popliteal fossa.  

In August 2001, the Board remanded this case for further 
development.  In a May 2002 rating decision, the RO granted an 
increased evaluation to 20 percent for this disability, effective 
November 1998.  The issue on appeal remained entitlement to an 
evaluation in excess of 20 percent for a baker's cyst of the left 
popliteal fossa.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In 
July 2003, the Board remanded this case again for further 
development.

In January 2005, the Board denied entitlement to a rating in 
excess of 20 percent for baker's cyst of the left popliteal 
fossa.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a July 
2007 Order, in pertinent part, the Court vacated the Board's 
decision with regard to the issue of entitlement to a rating in 
excess of 20 percent for baker's cyst of the left popliteal fossa 
and remanded the matter back to the Board.  In February 2008, the 
Board remanded this case once again for development in accordance 
with the July 2007 Order.

In April 2009, the Board once again denied the Veteran's claim.  
Following another appeal to the Court, a Joint Motion for Remand 
(Joint Motion) was authored in April 2010.  A Court Order, issued 
on April 30, 2010, remanded the Veteran's claim for compliance 
with the instructions in the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

In the April 2010 Joint Motion referenced above, the parties 
noted that an April 2008 VA examiner was unable to determine the 
degree of any additional limitation, during flare-ups, without 
resorting to mere speculation.  According to the Joint Motion, it 
was unclear as to whether the April 2008 VA examiner felt that 
the Veteran's self-described flare-ups could limit functional 
ability.  Further, the examiner failed to provide a basis for the 
opinion that limitation of motion during flare-ups was 
speculative.  As such, remand was necessary for the Board to 
consider whether it relied upon an examination report that failed 
to substantially comply with the prior remand instructions.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran filed a claim for an increased evaluation for his 
baker's cyst of the left popliteal fossa in November 1998.  In 
July 1999, the RO denied the Veteran's claim and continued the 10 
percent evaluation.  The Veteran appealed that decision.  The 
disability rating was increased to 20 percent effective November 
1998, the date of claim.  

The Veteran has been examined multiple times in conjunction with 
his claim, and VA outpatient medical records are also of record.

At a June 1999 VA examination, the Veteran reported chronic pain, 
intermittent swelling, and occasional instability of the left 
knee with climbing stairs.  He said his symptoms increased with 
squatting, changes in the weather, and prolonged periods of 
weight bearing.  The Veteran was able to move his left knee from 
zero degrees of extension to 125 degrees of flexion with pain at 
maximum flexion.  The examiner found no swelling or evidence of a 
baker's cyst formation.  However, the Veteran reported tenderness 
to palpation over the medial and lateral joint line as well as 
over the lateral popliteal region, which he indicated was the 
location where the cyst was present.  The examiner commented that 
the Veteran's knee pain could further limit functional ability 
during flare-ups or with increased use, although it was not 
feasible to attempt to express this in terms of additional 
limitation of motion, as these matters could not be determined 
with any degree of medical certainty.

The Veteran was afforded another VA examination in October 2001.  
At that time, the Veteran reported that his left knee symptoms 
had worsened over time. Range-of-motion testing showed zero 
degrees of extension to 115 degrees of flexion.  Motion was 
somewhat slow and guarded with complaints of pain on motion.  The 
examiner noted that the Veteran experienced pain on motion, 
although no swelling or deformity was noted. 

A magnetic resonance imaging (MRI) performed in January 2002 
revealed a popliteal cyst of the left knee measuring 3.0 x 1.5 
cm.  However, the cruciate and collateral ligaments of the knee 
appeared to be within normal limits, there was no evidence of an 
acute meniscal tear, and the hyaline cartilage of the patella 
appeared adequate.

VA outpatient records reflect that the Veteran reported having 
left knee pain in September and October 2003.  In March 2004, he 
underwent an orthopedic consultation for both knees. With regard 
to the left knee, the Veteran reported that he had difficulty 
with flexion, particularly in the posteromedial aspect.  Physical 
examination revealed marked joint line tenderness with positive 
flexion and rotation test for medial joint line pathology.  Range 
of motion was from zero to 120 degrees.  

The Veteran was afforded a VA joints and muscle examination in 
April 2008.  At that time, the Veteran complained of recurrent 
swelling, stiffness, difficulty climbing and ascending stairs, 
and an inability to kneel or squat.  The Veteran also complained 
of some locking sensations and instability.  On a scale of zero 
to 10 with 10 being worse, the Veteran related that he had pain 
of 7-8 with a burning sensation, which occurred 4-5 times per 
week, and which lasted a couple of hours.  There were no other 
reported flare-ups.  Physical examination revealed no pain 
associated with range of motion against resistance.  Range of 
motion was zero to 120 degrees, with flexion being full.  With 
regard to DeLuca, the examiner stated that additional limitations 
due to flare-ups could not be determined without resorting to 
mere speculation.  

According to the April 2009 Board decision, the evidence of 
record was not indicative of a severe muscle disability.  The 
recent April 2008 VA examination was specifically ordered to 
determine what level of impairment was present for muscle injury 
to Muscle Group XI, and the Veteran did not demonstrate any 
muscle impairment or dysfunction. 

The Board further noted that, under Diagnostic Code 5003, 
degenerative arthritis, when established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  According to the medical evidence of record at the 
time, at worst, the Veteran's limitation of flexion was to 115 
degrees.  The Veteran did not have any limitation of motion on 
extension.  Considering DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Veteran reported pain on flexion and on extension (in the 
outpatient records and on the October 2001 examination).  
Although the Veteran did not meet the rating criteria for a 10 
percent rating based on his actual motion of the left knee, 
painful motion warranted a 10 percent rating.  Thus, both 
limitation of extension and limitation of flexion warranted a 10 
percent rating.  The Board determined that a higher rating was 
not be warranted because, even considering DeLuca directives, the 
Veteran had never exhibited the functional equivalent of flexion 
limited to 30 degrees, or extension limited to 15 degrees.

The Board recognized that the VA examiners were unable to state 
the exact degree of limitation that would be present during 
flare-ups, and the Board was also unable to make a medical 
assessment.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  However, the Board found that there had never been an 
instance when pain, or the other DeLuca criteria, prohibited 
function to the 20 percent level on flexion or extension.  Thus, 
the Veteran's claim for an increased rating was denied by the 
Board.

Following the most recent Order, the RO requested an additional 
VA examination in May 2010 as the Veteran had filed a new 
increased rating claim while the case was on appeal to the Court.  
A subsequent examination resulted in findings similar to prior VA 
examinations of record, to include the finding that additional 
limitation, due to flare-ups, could not be determined without 
resorting to mere speculation.  Again, this opinion does not 
address the stated deficiencies of the prior VA examination as 
outlined in the April 2010 Order, and this examination is 
therefore insufficient on which to base a decision.

Therefore, further action is necessary in this case, in 
accordance with the previous Board remand directives.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to assess the current level of severity of 
the Veteran's baker's cyst of the left 
popliteal fossa.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her report 
whether or not the claims file was reviewed.  
Any indicated tests, including X-rays if 
indicated, should be accomplished. A 
rationale for any opinion expressed should be 
provided.

The examiner should identify all orthopedic, 
neurologic and muscle impairment due to the 
baker's cyst of the left popliteal fossa.

The examiner should also specifically state 
if there is any impairment to Muscle Group 
XI.  If so, the examiner should indicate if 
the impairment is slight, moderately, 
moderately severe, or severe, and provide the 
supporting clinical findings.

The examiner should also conduct range of 
motion studies regarding flexion and 
extension of the left knee.  The examiner 
should indicate whether there is functional 
impairment due to pain.  The examiner should 
state if there is lateral instability or 
recurrent subluxation of the left knee due to 
the service-connected disability.

The examiner should, in accordance with 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
indicate whether the service-connected 
left leg/knee disability is productive 
of any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
additional limitation of motion or 
additional functional loss.  If the 
Veteran describes flare-ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms 
of additional degrees of limitation of 
motion during the flare-ups.  The 
examiner should state whether the 
Veteran's self-described flare-ups could 
limit the Veteran's functional ability 
and to what degree.  

If the examiner is unable to offer an 
opinion as to the nature and extent of 
any additional disability during a 
flare-up, that fact must be so stated 
and a complete rationale must be 
provided to illustrate why the examiner 
is unable to offer an opinion per 
DeLuca.  If the requested opinion cannot 
be made without resort to speculation, 
the examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation, e.g., whether the inability 
to provide a definitive opinion is due 
to a need for further information, or 
because the limits of medical knowledge 
had been exhausted, or due to some other 
reason.  If further information is 
necessary, the examiner must state what 
information is needed.  

The complete examination findings, along with 
the complete rationale for all opinions 
expressed, should be clearly set forth in the 
examination report.


2.  The RO should then readjudicate the claim 
on appeal in light of all of the evidence of 
record.  If the issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


